Exhibit 10.13

MEMORANDUM

June 12, 2012

 

To: The Lenders under the Credit Agreement referred to below

 

From: Goldman Sachs Bank USA, as Administrative Agent, and Tronox Pigments
(Netherlands) B.V., as Borrower

 

Subject: Tronox Pigments (Netherlands) B.V. Credit and Guaranty Agreement

Pursuant to Section 10.5(a) of the Credit and Guaranty Agreement, dated as of
February 8, 2012 (as amended by the First Amendment to Credit and Guaranty
Agreement, dated as May 11, 2012, the “Credit Agreement”; the terms defined
therein and not otherwise defined herein being used herein as therein defined),
by and among TRONOX PIGMENTS (NETHERLANDS) B.V., a private limited liability
company incorporated under Dutch law, TRONOX INCORPORATED, a Delaware
corporation, certain Subsidiaries of Holdings, as Guarantors, GOLDMAN SACHS BANK
USA, as Sole Lead Arranger, Joint Bookrunner, Administrative Agent, Collateral
Agent and Syndication Agent, DEUTSCHE BANK SECURITIES INC., as Joint Bookrunner
and Documentation Agent and the other Agents and Lenders party thereto from time
to time, Administrative Agent and Borrower hereby notify you of the following
modification to the Credit Agreement in order to cure the following ambiguities
and/or inconsistencies as follows:

(a) Section 1.1 of the Credit Agreement is amended to add the bolded and
underlined text as set forth below:

“Alternative Facility” means any revolving credit facility, working capital
facility, Permitted Securitization or accounts receivable facility (other than a
Permitted Factoring) (including letters of credit and reimbursement obligations
with respect thereto and Interest Rate Agreements and/or Currency Agreements
secured hereunder) incurred by any Subsidiary of Holdings (or Securitization
Subsidiary) and, if applicable, secured solely by Alternative Facility Liens
that are permitted to be incurred hereunder; provided, no later than the date
that is 30 days after the date on which such Indebtedness is incurred by any
such Subsidiary, such Indebtedness is designated by Holdings or Tronox US, in a
certificate of an Authorized Officer delivered to Administrative Agent, as
“Alternative Facility Debt.”

(b) Section 6.9 of the Credit Agreement is amended to add the bolded and
underlined text as set forth below:

Disposal of Subsidiary Interests. Except for (i) any sale of all of its
interests in the Equity Interests of any of its Subsidiaries in compliance with
the provisions of Section 6.8 and (ii) the pledge of its Equity Interests in its
Subsidiaries pursuant to the Revolving Credit Documents (provided any such
encumbrances are junior and subordinate to the security interest in such Equity
Interests in favor of the Administrative Agent, for the benefit of the Lenders,
to secure the Obligations), no Credit Party shall, nor shall it permit any of
its Subsidiaries to, (a) directly or indirectly sell, assign, pledge or
otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to qualify directors if required by applicable law; or
(b) permit any of its Subsidiaries directly or indirectly to sell, assign,
pledge or otherwise encumber or dispose of any Equity Interests of any of its
Subsidiaries, except to another Credit Party (subject to the restrictions on
such disposition otherwise imposed hereunder), or to qualify directors if
required by applicable law.



--------------------------------------------------------------------------------

(c) Section 6.13(a) of the Credit Agreement is amended to add the bolded and
underlined text as set forth below:

Holdings shall not (i) incur, directly or indirectly, any Indebtedness or any
other obligation or liability whatsoever other than (A) the Indebtedness and
obligations under this Agreement and the other Credit Documents and (B) any
Permitted Unsecured Notes and any Indebtedness and obligations under the
Revolving Credit Agreement Documents and any Alternative Facility Credit
Documents; (ii) create or suffer to exist any Lien upon any property or assets
now owned or hereafter acquired, created, leased or licensed by it other than
the Liens created under the Collateral Documents to which it is a party or
permitted pursuant to Section 6.2; (iii) engage in any business or activity or
own any assets other than (A) directly or indirectly holding (1) 100% of the
Equity Interests of Borrower and (2) its other Subsidiaries, (B) performing its
obligations and activities incidental thereto under the Credit Documents, and to
the extent not inconsistent therewith, any Revolving Credit Agreement Documents
or documents governing Permitted Unsecured Notes or any Alternative Facility
Credit Documents; and (C) making Restricted Junior Payments and Investments to
the extent permitted by this Agreement; (iv) consolidate with or merge with or
into, or convey, transfer, lease or license all or substantially all its assets
to, any Person; (v) sell or otherwise dispose of any Equity Interests of any of
its Subsidiaries; or (vi) fail to hold itself out to the public as a legal
entity separate and distinct from all other Persons.

As the foregoing amendment cures certain ambiguities and inconsistencies and
does not adversely affect the rights of any Lender, the foregoing amendment
shall take effect immediately as permitted under Section 10.5(a) of the Credit
Agreement. If you wish to discuss the matter further, please do not hesitate to
contact Mark Ramsey (phone: 212-906-1391; e-mail: mark.ramsey@lw.com) or Brad
Kotler (phone: 312-876-7651; e-mail: brad.kotler@lw.com) of Latham & Watkins
LLP.

[Signature pages follow]



--------------------------------------------------------------------------------

Very truly yours,

 

GOLDMAN SACHS BANK USA,

as Administrative Agent

By:   /s/ Douglas Tansey Name:   Douglas Tansey Title:   Authorized Signatory



--------------------------------------------------------------------------------

Consented to as of the date first set forth above:

 

TRONOX PIGMENTS (NETHERLANDS) B.V.,

as Borrower

By:   /s/ Michael J. Foster   Name: Michael J. Foster   Title: Managing Director